Case 1:18-cv-05780-FB-SMG Document 56 Filed 03/31/20 Page 1 of 2 PageID #: 292

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                       March 31, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden
J. Tudor (“Mr. Tudor”, and together with the Company, the “Defendants”) in the above-
referenced action.

       This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the state court actions captioned Singh v. Holly Tudor et al (Index
No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family Ltd
Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together, the
“State Court Actions”).

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and 2(A), this letter
respectfully serves as a response to Plaintiff’s March 31, 2020 letter [Dckt. No. 55].

         As an initial matter, Plaintiff failed to follow Local Civil Rule 37.3 pursuant to Your
Honor’s Individual Motion Practice Rule 2(A) prior to filing his motion. LCR 37.3 (“Good-Faith
Effort to Resolve”) obligates Plaintiff’s counsel to “confer in good faith in person or by telephone
in an effort to resolve the dispute” prior to making his application. As noted in Plaintiff’s recent
letter, Plaintiff’s counsel did not make a good faith effort to resolve the dispute.

        Defendants regret having to burden the Court with easily avoidable discovery issues during
these extraordinary times.

        As noted in my March 30, 2020 email to Plaintiff’s counsel, the undersigned is in the
process of gathering the responsive bank statements in Defendant’s possession. Prior to disclosing
these records, Defendants respectfully request that the Court enter the proposed protective order
annexed hereto as Exhibit “A”, to ensure the confidentiality of the financial information to be
exchanged at this stage of the proceeding.

        This request and the scope of the proposed protective order are consistent with the
applicable Federal Rules and established precedent from this District. Federal Rule of Civil
Procedure 26(c) provides for the issuance of protective orders governing discovery. The Court
may, among other things, prescribe methods for discovery, forbid inquiry into certain matters, and
require a deposition to be sealed or that other information be maintained as confidential or revealed
Case 1:18-cv-05780-FB-SMG Document 56 Filed 03/31/20 Page 2 of 2 PageID #: 293



only in a specified way. Fed. R. Civ. P. 26(c)(1). The party that seeks a protective order bears the
burden of establishing good cause for issuance of that order. Koch v. Greenberg, 2012 WL
1449186 (S.D.N.Y., 2012). Where a court has entered a global protective order governing general
categories of documents, the “good cause showing is temporarily postponed until a
party…challenges the continued confidential treatment of certain particular documents…at which
point the burden of establishing the good cause then lies with the party seeking to prevent the
disclosure.” Id.

        The basis for the request is that the Defendants need to disclose certain confidential
financial information, in response to the Court’s March 2, 2020 Order.

       A secondary, independent, basis also supports the entry of an order ensuring the
confidentiality of the financial records. By way of background, Defendant is briefing their motion
to dismiss the State Court Actions on the basis that, inter alia, they are time barred, and Plaintiff’s
conclusory allegations are made merely upon “information and belief”. [See Dckt. No. 48].

      A protective order is necessary to ensure that any financial records disclosed as part of the
FLSA action are not used in any manner in the State Court Actions.

        Thus, Defendants respectfully request that the Court enter the proposed protective order to
ensure the confidentiality of financial information to be exchanged at this stage of the proceeding

       We wish Your Honor and the Court the best during these extraordinary times.

       Thank you, in advance, for your time and consideration.

                                                          Respectfully submitted,

                                                           LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                           By: /s/ Jason Mizrahi
                                                              Jason Mizrahi
                                                              420 Lexington Avenue, Suite 2525
                                                              New York, NY 10170
                                                              Tel. No.: (212) 792-0048
                                                              Email: Jason@levinepstein.com
                                                              Attorneys for Defendants

VIA ECF: All Counsel
